Citation Nr: 1015893	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from July 1971 to 
July 1973, and from September 1974 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.     

A letter from the RO to the Veteran, dated in September 2008, 
shows that at that time, the RO had scheduled the Veteran for 
a hearing before a Veterans Law Judge sitting in Oakland, 
California in November 2008.  However, he failed to report 
for his scheduled November 2008 Travel Board hearing.  His 
request for a hearing is therefore considered withdrawn.   


FINDING OF FACT

There is a preponderance of evidence against a nexus between 
a current diagnosis of a lumbosacral spine disability, to 
include chronic lumbar strain and degenerative arthritis of 
the lumbosacral spine, and any incident of service.  


CONCLUSION OF LAW

Entitlement to service connection for the residuals of an 
injury to the lumbosacral spine, to include chronic lumbar 
strain and degenerative arthritis, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 C.F.R. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.        

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2004 letter sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with the VA's 
notification requirements.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).      

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.        

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
February 2005 RO decision that is the subject of this appeal 
in its December 2004 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided the Veteran on these latter two 
elements, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claim for 
service connection the residuals of an injury to the 
lumbosacral spine, to include chronic lumbar strain and 
degenerative arthritis, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.         

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in August 2005, which was thorough 
in nature and provided a competent opinion addressing the 
contended causal relationship between service and the 
Veteran's current low back disability, diagnosed as chronic 
lumbar strain and degenerative arthritis of the lumbosacral 
spine.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal; the VA has no further 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).      

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).   






III.  Factual Background

The Veteran's service treatment records show that in May 
1975, the Veteran sought treatment for complaints of low back 
pain.  At that time, he stated that two weeks ago, he had 
twisted his back while playing basketball.  He indicated that 
he was feeling "okay" until the previous day when he was 
lifting a trailer and felt "something snap."  Upon physical 
examination, the Veteran's spine alignment was within normal 
limits.  In addition, the range of motion for the Veteran's 
back was within normal limits.  The assessment was lumbar 
strain.  In a Statement of Option, dated in August 1980, the 
Veteran indicated that he did not desire a separation medical 
examination.  A physician noted that he had reviewed the 
Veteran's medical records and had determined that a medical 
examination was not required.  

In October 2004, the Veteran filed a claim of entitlement to 
service connection for the residuals of a back injury.  He 
stated that during service, he injured his back while lifting 
a heavy trailer.       

VA Medical Center (VAMC) outpatient treatment records, dated 
from April 1999 to January 2006, show that in September 2004, 
the Veteran underwent a physical examination.  At that time, 
he had complaints of a "backache."  The physical 
examination showed that the Veteran's spine was straight, 
with no lordosis, kyphosis, or scoliosis.  In May 2005, it 
was noted that the Veteran had a history of chronic low back 
pain.   

In August 2005, the Veteran underwent a VA examination.  The 
examiner noted that she had reviewed the Veteran's claims 
file.  According to the Veteran's service treatment records, 
in May 1975, he sought treatment for back pain.  At that 
time, he indicated that he had twisted his back playing 
basketball two weeks ago.  He was doing "okay" until he re-
strained his back lifting a trailer.  The examiner noted that 
the Veteran did not personally remember the basketball 
strain.  He attributed the onset of his back problems to the 
lifting injury.  According to the Veteran, his back was never 
the same after he strained it attempting to lift the trailer.  
The Veteran reported that his symptoms became worse over 
time.  After the Veteran was discharged from the military, he 
worked as a porter and a custodian.  According to the 
Veteran, he had last worked in 2000.  For the previous 10 
years, he had been a roofer.  He stated that he did not 
remember any specific injury to his back when he worked as a 
porter, custodian, or a roofer.  At present, the Veteran 
indicated that he had intermittent low back pain.  The 
Veteran noted that he was unable to work due to his low back 
disability.  According to the Veteran, he could not perform 
the job of either a porter, roofer, or custodian because he 
could not do the required lifting, bending, carrying, 
climbing, etc.      

The physical examination showed that the Veteran's gait was 
normal and no scoliosis was present.  There was mild 
tenderness to palpation of the right upper paralumbar 
musculature without spasm.  The examiner reported that the 
Veteran had x-rays taken of his lumbosacral spine in August 
2005.  The x-rays were interpreted as showing mild multilevel 
degenerative changes which were considered age appropriate.  
There were no fractures or subluxations.  Soft tissues were 
normal.  The impression was mild multilevel degenerative 
changes.  Following the physical examination and a review of 
the Veteran's x-rays, the examiner diagnosed the Veteran with 
chronic recurrent lumbar strain with mild age appropriate 
multilevel degenerative changes.  The examiner opined that it 
was not at least as likely as not, that the chronic recurrent 
lumbar strain was due to, or the result of, an in-service 
incident, injury, or disease.  According to the examiner, the 
Veteran's in-service injury related to basketball and/or 
lifting a trailer was acute, self-limited, and not related to 
the Veteran's current problem.  The examiner reported that it 
was much more likely that the nature of the Veteran's post-
military work was the cause for the Veteran's current 
problem, though there were no reported incidents of injury 
during that labor intensive type of work the Veteran 
performed.       

In a Disability Determination and Transmittal Report from the 
Social Security Administration (SSA), dated in June 2003, it 
was noted that the Veteran was not considered disabled by the 
SSA.  According to the SSA, there was no evidence of a 
medical diagnosis; there was medical evidence in the file but 
it was insufficient to establish a diagnosis.   


IV.  Analysis

Based on a thorough review of the record, the Board finds 
that there is a preponderance of evidence against the 
Veteran's claim for service connection for the residuals of 
an injury to the lumbosacral spine, to include chronic lumbar 
strain and degenerative arthritis.  In this regard, the Board 
notes that the Veteran's service treatment records are 
negative for any complaints or findings of degenerative 
arthritis of the lumbosacral spine.  In addition, the Board 
recognizes that according to the Veteran's service treatment 
records, he injured his low back in May 1975 while lifting a 
trailer.  At that time, the Veteran was diagnosed with a 
lumbar strain.  It was also reported that two weeks prior to 
the lifting injury, the Veteran had twisted his back while 
playing basketball.  However, the remaining records are 
negative for any complaints or findings of a low back 
disability, to include lumbar strain.  The Board also notes 
that upon the Veteran's discharge, he declined a separation 
examination.  Moreover, a physician reviewed the Veteran's 
medical records and determined that a medical examination was 
not required.  Thus, it is apparent from these records that 
any residuals of the May 1975 low back injury were acute and 
transitory and resolved; they did not result in the onset of 
a chronic low back disability.  38 C.F.R. § 3.303.      

The first post-service evidence of record of a low back 
disability is in August 2005, 25 years after the Veteran's 
separation from the military.  According to the August 2005 
VA examination report, x-rays taken at that time were 
reported to show multilevel degenerative arthritis.  In 
addition, the examiner diagnosed the Veteran with chronic 
recurrent lumbar strain with mild age appropriate multilevel 
degenerative changes.  With respect to negative evidence, the 
Court held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints].   

The Board recognizes that the Veteran has a current 
disability of the lumbosacral spine, diagnosed as chronic 
recurrent lumbar strain with multilevel degenerative 
arthritis.  However, there is no competent evidence of record 
of a nexus between the Veteran's currently diagnosed low back 
disability and any incident of service, to include his in-
service back injury(ies).  The Board observes that the only 
competent opinion that addresses the contended causal 
relationship, the VA clinician who examined the Veteran in 
August 2005, weighs against the claim.  In the August 2005 VA 
examination report, the examiner specifically opined that it 
was not at least as likely as not, that the chronic recurrent 
lumbar strain was due to, or the result of, an in-service 
incident, injury, or disease.  [Emphasis added.]  According 
to the examiner, the Veteran's in-service injury related to 
basketball and/or lifting a trailer was acute, self-limited, 
and not related to the Veteran's current problem.  The 
examiner reported that it was much more likely that the 
nature of the Veteran's post-military work was the cause for 
the Veteran's current problem, though there were no reported 
incidents of injury during that labor intensive type of work 
the Veteran performed.  Thus, the examiner related the 
Veteran's chronic lumbar strain to his post-service 
employment.  In addition, he related the Veteran's 
degenerative arthritis to his age.  This opinion opposes, 
rather than supports, the claim.       

The only evidence of record supporting the Veteran's claim is 
his own opinion that he currently has residuals of an in-
service injury to the lumbosacral spine, to include chronic 
lumbar strain and degenerative arthritis.  However, the 
Veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, supra.

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of a 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 V.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  The Veteran is 
certainly competent to testify as to symptoms such as back 
pain.  However, he is not competent to render a medical 
diagnosis.  With respect to the Veteran's currently diagnosed 
low back disability, the Board observes that degenerative 
arthritis is diagnosed on the basis of clinical and x-ray 
examinations.  Specialized education and/or training are 
required for a determination as to such diagnosis or to 
determine the etiology of arthritis.  The Veteran is not 
competent to provide an opinion on an earlier diagnosis or 
the causation of his degenerative arthritis of the 
lumbosacral spine.  

In regard to the current diagnosis of chronic lumbar strain, 
the Board recognizes the Veteran's contention that his 
current lumbar strain is related to his in-service May 1975 
diagnosis of a lumbar strain.  However, as stated above, it 
is apparent from the Veteran's service treatment records that 
any residuals of the May 1975 lumbar strain were acute and 
transitory and resolved, given that the remainder of the 
Veteran's service treatment records are negative for any 
complaints or findings of a low back disability, and also 
evidenced by the absence of any post-service medical evidence 
of a diagnosis of lumbar strain until approximately 25 years 
after service.  In addition, the Board notes that in the 
August 2005 VA examination report, the examiner concluded 
that the Veteran's in-service injury related to basketball 
and/or lifting a trailer was acute and self-limited.      

To the extent that the Veteran is claiming continuity of low 
back symptomatology (38 C.F.R. § 3.303(b)) during the 25 year 
gap between service and the first post-service diagnosis of a 
lumbosacral spine disability, to include recurrent low back 
pain, the absence of any contemporaneously recorded medical 
or lay evidence of any lumbosacral spine symptoms for such a 
length of time weighs against the claim.  Maxson, supra.  In 
this case, the Board finds the fact that at the time of the 
Veteran's discharge, a physician noted that he had reviewed 
the Veteran's medical records and had determined that a 
medical examination was not required, and the absence of any 
relevant medical findings for that 25-year period outweigh 
the Veteran's history of low back symptoms during the period 
of time in question which was provided well over two decades 
post-service.  Simply put, the physician's determination that 
a separation examination was not required at the time of the 
Veteran's discharge and the absence of pertinent abnormal 
findings for so many years is more credible and persuasive 
than the lay statements provided 25 years later.  In 
addition, it is again important to note that the only 
competent opinion that addresses the contended causal 
relationship weighs against the claim.  Specifically, the 
examiner from the August 2005 VA examination linked the 
Veteran's recurrent low back pain to his post-service 
employment as a porter, custodian, and roofer.  

In light of the above, the Board find that there is no 
objective medical evidence showing that the Veteran had 
degenerative arthritis of the lumbosacral spine during 
service or within a year after his discharge.  In addition, 
there is no medical evidence of record relating any current 
lumbosacral spine disability, to include chronic lumbar 
strain and degenerative arthritis, to any incident of 
service, to include the in-service back injury(ies).  
Therefore, in light of the above, the Board finds that there 
is a preponderance of evidence against the claim for service 
connection for the residuals of an injury to the lumbosacral 
spine, to include chronic lumbar strain and degenerative 
arthritis.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since there is a preponderance 
of evidence against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).












ORDER

Entitlement to service connection for the residuals of an 
injury to the lumbosacral spine, to include chronic lumbar 
strain and degenerative arthritis, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


